Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Election/Restriction
This application contains claims directed to the following patentably distinct species.:
Species A, drawn to a photovoltaic assembly comprising a plurality of photovoltaic (PV) laminate connected to each other in series using diode-included connectors, wherein each diode-included connector has a first port connected to the first connector of a PV laminate and a second port connected to the second connector of another PV laminate, the diode-included connector includes a first electrical connection which connects to the anode, a second electrical connection which also connects to the anode, and a third electrical connection which connects to the cathode, the first port electrically connected to the first and third electrical connections, the second port  electrically connected to the second electrical connection. (see Fig.1-3, page 8 of the instant specification, lines 14-22 and page 10, line 18 through, page 11, line 3);
Species B, drawn to a photovoltaic assembly comprising a plurality of photovoltaic (PV) laminate connected to each other in series using diode-included connectors, wherein each diode-included connector has  a first electrical connection which connects to the anode of a first diode and the cathode of the second diode, a second electrical connection which connects to the cathode of the first diode, a third electrical connection which connects to the anode of the second diode, and a fourth electrical connection which connects to the cathode of the second diode and the anode of the first diode. A first port electrically connected to the first and second electrical connections, a second port  electrically connected to the third and fourth electrical connections.(Fig.6-8, page 12,  line 14 through the end of page 16);
Species C, drawn to a photovoltaic assembly comprising a plurality of photovoltaic (PV) laminate connected to each other in series using diode-included connectors, wherein each diode-included connector has four ports and a diode, the first port  coupled by a first electrical connection to the anode of the diode, the second port is coupled by a second electrical connection to the anode of the diode device, the third port is coupled by a third electrical connection to the cathode of the diode device, and the fourth port is coupled by a fourth electrical connection to the anode of the diode device (Fig.11-13, see page 19-20);
Species D, drawn to a photovoltaic assembly comprising a plurality of photovoltaic (PV) laminate connected to each other using diode-included connectors, wherein each diode-included connector has four ports and two diode, The first port  coupled by a first electrical connection to the anode of the first diode device and the cathode of the second diode device, the second port  coupled by a second electrical connection to the cathode of the first diode device, the third port  coupled by a third electrical connection to the anode of the second diode device 602, and the fourth port coupled by a fourth electrical connection to the anode of the first diode device and the cathode of the second diode device, wherein The first and fourth electrical connections are connected to each other (Fig.14-Fig.15, page 20-21);
 The species are independent or distinct because each species requires different diode-included connector based on the number of diodes, number of the ports and the electrical connections between the ports and the corresponding cathode and anode of the diode(s), and the electrical connections between photovoltaic laminates utilizing diode-included connectors. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, none of the claims are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
•    the species or groupings of patentably indistinct species have acquired a separate status in the art in view of their different classification;
•    the species or groupings of patentably indistinct species have acquired a separate status in the art due to their recognized divergent subject matter;
•    the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIKI BAKHTIARI whose telephone number is (571)272-3433. The examiner can normally be reached Monday-Friday 9:30 AM-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 571-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NIKI BAKHTIARI/               Primary Examiner, Art Unit 1726